             Case 3:19-cv-00357-DPM Document 21 Filed 06/11/20 Page 1 of 4



                           IN THE UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF ARKANSAS
                                    NORTHERN DIVISION

WEBB’S PRODUCE FARMS AND MARKET                                                     PLAINTIFF

V.                                  CASE NO. 3:19CV357DPM

CITY OF MCCRORY AND WOODRUFF
COUNTY                                                                          DEFENDANTS

                                             ANSWER

        COMES now Separate Defendant City of McCrory, by and through counsel, Sara

Monaghan, and for its Answer to Plaintiff’s Amended Complaint, states:

        1.       Separate Defendant denies the allegations on Page 2 of 18 of Plaintiff’s Amended

Complaint.

        2.       Separate Defendant denies the allegations on Page 3 of 18 of Plaintiff’s Amended

Complaint.

        3.       The allegations on Page 4 of 18 of Plaintiff’s Amended Complaint require no

response from Separate Defendant; however, to the extent a response is deemed necessary Separate

Defendant denies the same and further denies any and all allegations of wrongdoing.

        4.       Page 5 of 18 contains a photo exhibit and as such, no response is required. Page 5

of 18 speaks for itself.

        5.       Page 4 of 18 contains conclusions of law and as such, no response is required;

however, to the extent a response is deemed necessary, Separate Defendant denies the same and

further denies any and all allegations of wrongdoing.

        6.       Page 5 of 18 is a photo exhibit and as such, no response is required. Page 5 of 18

speaks for itself.
             Case 3:19-cv-00357-DPM Document 21 Filed 06/11/20 Page 2 of 4



        7.       Page 6 of 18 contains an exhibit with Lowe’s pricing, and as such, no response is

required. Page 6 of 18 speaks for itself.

        8.       Page 7 of 18 contains a photo exhibit and as such, no response is required. Page 7

of 18 speaks for itself.

        9.       Page 8 of 18 contains an exhibit, and as such, no response is required. Page 8 of

18 speaks for itself.

        10.      Page 9 of 18 contains an exhibit and as such, no response is required. Page 9 of 18

speaks for itself.

        11.      Page 10 of 18 contains an exhibit and as such, no response is required. Page 10 of

18 speaks for itself.

        12.      Page 11 of 18 contains an exhibit and as such, no response is required. Page 11 of

18 speaks for itself.

        13.      Regarding Page 12 of 18; Paragraph 1, Separate Defendant denies the basis and

characterization of same, and therefore denies the same and further denies any and all allegations

of wrongdoing. (Mayor said he may have asked for a background check just because he would be

working around children at the park which is common)

        14.      Separate Defendant denies the allegations of Page 12 of 18 of Plaintiff’s Amended

Complaint.

        15.      The allegations on Page 13 of 18 of Plaintiff’s Amended Complaint require no

response from Separate Defendant; however, to the extent a response is deemed necessary,

Separate Defendant denies the same and further denies any and all allegations of wrongdoing.




                                                  2
           Case 3:19-cv-00357-DPM Document 21 Filed 06/11/20 Page 3 of 4



         16.    Page 14 of 18 doesn’t assert allegations against the City of McCrory and as such

no response is required; however, to the extent a response is deemed necessary, Separate Defendant

denies the same and further denies any and all allegations of wrongdoing.

         17.    The allegations on Page 15 of 18 of Plaintiff’s Amended Complaint require no

response from Separate Defendant; however, to the extent a response is deemed necessary,

Separate Defendant denies the same and further denies any and all allegations of wrongdoing.

         18.    Separate Defendant denies the allegations on Page 16 of 18 of Plaintiff’s

Complaint.

         19.    The allegations on Pages 17 and 18 do not assert allegations against the Separate

Defendant and as such no response is required; however, to the extent a response is deemed

necessary, Separate Defendant denies the same and further denies any and all allegations of

wrongdoing.

         20.    Separate Defendant requests a trial by jury.

         21.    Separate Defendant denies each and every allegation not specifically admitted to

herein


                                   AFFIRMATIVE DEFENSES

         1. Plaintiff’s Complaint fails to state a claim upon which relief can be granted. Pursuant

to FED R.CIV. P. 12(b)(6), Plaintiff’s Amended Complaint should be dismissed.

         2. The City is entitled to tort, qualified, good faith, statutory, and punitive damages

immunity under all applicable doctrines of immunity pursuant to state and federal law, including

but not limited to, ARK. CODE ANN. Sec. 21-9-301.

         3. Separate Defendant avails itself of all applicable statute of limitations.

         4. The City asserts the affirmative defense of estoppel.

                                                   3
            Case 3:19-cv-00357-DPM Document 21 Filed 06/11/20 Page 4 of 4



          5. Plaintiff failed to exhaust administrative remedies or satisfactory prerequisites to this

action.

          6. Separate Defendant asserts the Plaintiff lacks standing and the defense of ripeness.

          7. Separate Defendant asserts insufficiency of process and insufficient service.

          8. The City reserves the right to raise additional defenses by amending or supplementing

this pleading as defenses become available or apparent during the course of this action.




                                                        Respectfully submitted,

                                                BY:     Sara Monaghan, ABA# 2005276
                                                        Attorney for City of McCrory
                                                        P.O. Box 38
                                                        North Little Rock, AR 72115
                                                        TELEPHONE: 501-978-6122
                                                        FACSIMILE: 501-537-7262
                                                        EMAIL: smonaghan@arml.org




                                   CERTIFICATE OF SERVICE

       I, Sara Monaghan, do hereby certify that on June 11, 2020, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system, and a copy of the above and
foregoing was served upon the following, via U.S. Certified Mail:

CERTIFIED MAIL
Webb’s Produce Farms and Market
605 Chapel Oaks Road
McCrory, AR 72101



                                                        /s/ Sara Monaghan____________________
                                                        Sara Monaghan

                                                    4
